         Case 3:20-cv-00395-BSM Document 18 Filed 08/16/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

JAY PARNELL                                                                     PLAINTIFF

v.                           CASE NO. 3:20-CV-00395-BSM

THE CITY OF JONESBORO,
ARKANSAS                                                                      DEFENDANT

                                          ORDER

       The City of Jonesboro’s motion to dismiss Jay Parnell’s amended complaint [Doc. No.

11] is denied.

                                    I. BACKGROUND

       Parnell is the registered agent, secretary, and vice president of Christian Construction

Company, Inc. and lives on a lot adjacent to the lot owned by the company. Am. Compl. ¶¶

6–7, 9, Doc. No. 10. The company’s lot was found to be in violation of Jonesboro City

Ordinance section 30-5(b), “clearance of unsightly or unsanitary conditions– failure to cut

weed growth.” Id. ¶ 10. When Parnell failed to comply with the ordinance, a hearing was

conducted and the judge ordered that, if Parnell failed to comply with the ordinance within

sixty days, the code enforcement officer was to “do whatever is necessary to correct the

unsightly or unsanitary conditions” at Parnell’s expense. Id. ¶¶ 11–14. When Parnell failed

to comply within sixty days, an order for clean-up and restitution was entered. Id. ¶ 15.

Parenll’s appeal of the order was dismissed and code enforcement carried out the clean-up

order, taking several items of Parnell’s personal property totaling $22,056.02. Id. ¶¶ 15–16.

Parnell is suing The City of Jonesboro for violating his rights under the due process clause
         Case 3:20-cv-00395-BSM Document 18 Filed 08/16/21 Page 2 of 3




and the Fourth and Eighth Amendments, and the Arkansas Civil Rights Act of 1993. Id. ¶

29.

                                  II. LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(6) permits dismissal when the plaintiff fails to

state a claim upon which relief may be granted. To meet the 12(b)(6) standard, a complaint

must allege sufficient facts to entitle the plaintiff to the relief sought. See Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). Although detailed factual allegations are not required, threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, are

insufficient. Id. In ruling on a 12(b)(6) motion to dismiss, materials embraced by the

pleadings, as well as exhibits attached to the pleadings and matters of public record, may all

be considered. Mills v. City of Grand Forks, 614 F.3d 495, 498 (8th Cir. 2010).

                                      III. DISCUSSION

       The motion to dismiss is denied for two reasons. First, this case violates neither the

Rooker-Feldman nor Heck v. Humphrey doctrines. This is true because a judgment in

Parnell’s favor will not overturn his conviction for violating the City’s ordinance. See Exxon

Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 284 (2005) (Rooker-Feldman

doctrine bars district court review and rejection of state-court judgments); Heck v. Humphrey,

512 U.S. 477, 487 (1994) (claim not cognizable under section 1983 if unlawfulness of

alleged actions would render a conviction or sentence invalid).

       Second, Parnell has sufficiently alleged that his damages were caused by an official



                                                2
         Case 3:20-cv-00395-BSM Document 18 Filed 08/16/21 Page 3 of 3




policy or custom of the City as to overcome dismissal at this stage. The City of Jonesboro

may be liable when its policies or customs cause injuries. Rogers v. City of Little Rock, Ark.,

152 F.3d 790, 798–99 (8th Cir. 1998) (quoting Monell v. Dep’t of Soc. Servs. of N.Y., 436

U.S. 658, 694 (1978)). Parnell alleges that the judge’s clean-up order and Jonesboro’s

municipal code designated the Code Enforcement Office as a policymaking authority for the

City. See Coleman v. Watt, 40 F.3d 255, 262 (8th Cir. 1994) (plaintiff’s allegation that police

chief was an official policymaker acting pursuant to municipal judge’s order was sufficient

to survive dismissal). Parnell also alleges that Michael Tyner’s actions bind the City

because, as director of Jonesboro’s Code Enforcement Office, he is an official policymaker.

Granda v. City of St. Louis, 472 F.3d 565, 568 (8th Cir. 2007) (citing Pembaur v. City of

Cincinnati, 475 U.S. 469, 483–84 (1986)) (A single act of an official responsible for

establishing final policy may create municipality liability when that official “makes a

deliberate choice among competing alternatives that results in the violation of constitutional

rights.”).

       IT IS SO ORDERED this 16th day of August, 2021.



                                                    ________________________________
                                                     UNITED STATES DISTRICT JUDGE




                                              3
